 



EXHIBIT 10.10
LEASE AGREEMENT
     This LEASE AGREEMENT, dated as of the First day of November, 2007, by and
between DELTA LIFE INSURANCE CO., a Georgia corporation, with its mailing
address at 4370 Peachtree Road, N.E., Atlanta, Georgia 30319 (hereinafter called
the “Lessor”), and ATLANTIC AMERICAN CORPORATION, BANKERS FIDELITY LIFE
INSURANCE COMPANY, and GEORGIA CASUALTY AND SURETY COMPANY, all Georgia
corporations, with their mailing addresses at 4370 Peachtree Rd., N.E., Atlanta,
Georgia 30319 (hereinafter collectively called the “Lessee”);
W I T N E S S E T H:
     The Lessor hereby leases to the Lessee, and the Lessee hereby leases from
the Lessor, the following described property, (hereinafter referred to as the
“Premises”):
Space located in the Peachtree Insurance Center Building of approximately 65,489
square feet, being presently occupied by the Lessee, and located at the
following address: 4370 Peachtree Road, N.E., Atlanta, Georgia 30319.
     Lessor and Lessee agree this Lease includes Lessee’s pro-rata share of
parking spaces for conventional automobiles in the parking deck located at the
rear of the building in which the Premises are located. Lessor reserves the
right to make and enforce such rules and regulations as Lessor deems necessary
and appropriate for the regulation of the use of such parking spaces. Lessor
further reserves the right to relocate such spaces from time to time in order to
accommodate Lessor’s parking requirements.
     1. TERM
     The lease term shall commence as of the first day of the first month
following approval by the Georgia Department of Insurance. (hereinafter called
the “Term Commencement Date”).
     2. USE AND POSSESSION
     It is understood that the Premises are to be used for general office
purposes and for no other purpose without prior written consent of Lessor.
Lessee shall not use the Premises for any unlawful purpose or so as to
constitute a nuisance. The Lessee, at the expiration of the term, shall deliver
up the Premises in good repair and condition, damages beyond the control of the
Lessee, reasonable use, ordinary decay, wear and tear excepted. All alterations,
additions or improvements (including, but not limited to, carpets, drapes and
drape hardware) shall become the property of Lessor at the expiration of this
Lease.

 



--------------------------------------------------------------------------------



 



     3. RENT
     Lessee hereby covenants and agrees to pay to the Lessor, or to such other
party as Lessor designates, without deduction, demand or set-off, an annual rent
of $622,146.00 (based upon a rate of $9.50 per annum per square foot), in equal
monthly installments, payable in advance beginning on the Term Commencement Date
of this Lease and on the first day of each and every month thereafter of
$51,845.50 (hereinafter called “Rent”). Rent shall be paid to Lessor at the
address set forth above, or at such other address as Lessor shall provide in
writing. Rent will be adjusted in the manner set forth in Paragraph Four. Lessor
may charge Lessee a late charge of three (3%) percent of such payment for each
payment of rent or other sums due hereunder which are not received by the Lessor
within ten (10) days of the applicable due date. No termination of this Lease
prior to the normal ending hereof shall affect Lessor’s right to collect rent
for the period prior to such termination.
     4. RENT ADJUSTMENT
     Rent shall be adjusted on every fifth anniversary of the Term Commencement
Date, in accordance with terms that the parties find mutually agreeable. In the
absence of such agreement thirty days prior to each fifth anniversary, rent
shall continue at the current rate until an agreeable rent is negotiated.
     5. LEASE CANCELLATION
     The lease shall be in effect continuously unless written notice of
cancellation is provided by either party at least twelve months in advance of
the actual termination date.
     6. SALES AND USE TAX
     The Lessee hereby covenants and agrees to pay monthly, as additional rent,
any sales, use or other tax, excluding State and/or Federal Income Tax, now or
hereafter imposed upon rents by the United States of America, the State, or any
political subdivision thereof, to the Lessor, notwithstanding the fact that such
statute, ordinance or enactment imposing the same may endeavor to impose the tax
on the Lessor.
     7. ORDINANCES AND REGULATIONS
     The Lessee hereby covenants and agrees to comply with all the rules and
regulations of the Board of Fire Underwriters. Officers or Boards of the City,
County or State having jurisdiction over the Premises, and with all ordinances
and regulations of governmental authorities wherein the Premises are located, at
Lessee’s sole cost and expense, but only insofar as any of such rules,
ordinances and regulations pertain to the manner in which the Lessee shall use
the Premises.

2



--------------------------------------------------------------------------------



 



     8. SERVICES
     Lessor covenants and agrees to provide the necessary services in order for
the Premises to be used as a general office building.
     The Lessee does hereby agree to pay the pro-rata share of all real estate
taxes, general maintenance expenses and upkeep of building, including necessary
service contracts for heating and air-conditioning, elevator, music service,
pest control, exterior maintenance, sanitary supplies, interior and exterior
lighting, yard maintenance, yard equipment and repairs, water and sewerage
service, electrical service, plumbing repairs, mechanical repairs, paving or
parking deck repairs, garbage and sanitation service, redecorating or changes to
common areas, janitorial service, window cleaning, and insurance coverage
sufficient to cover the fair market value of the building and improvements.
Insurance includes any liability coverage for the protection of the Lessor and
Lessee. The Lessee also agrees to pay the pro-rata share of any other
requirements such as maid service, additional security system, and/or any other
items not specifically determined. The Lessee agrees to pay the pro-rata share
of expense to Lessor on a current monthly basis. The Lessee hereby assumes
complete responsibility for the direct maintenance cost and upkeep of its
computer air-conditioning system. Lessor shall provide a reasonable amount of
parking at its standard rates for Lessee’s employees and visitors on Lessor’s
parking area adjacent to the building in which the Premises are situated.
     If the Lessee shall require electrical current or install electrical
equipment including, but not limited to, electrical heating, refrigeration
equipment, electronic data processing machines, punch card machines, or machines
or equipment using current which will in any way increase the amount of the
electricity usually furnished for use in general office space, Lessee will
obtain prior written approval from the Lessor and pay periodically for the
additional direct expense involved, including any installation cost thereof.
     Lessor shall in no way be liable for cessation of any of the above services
caused by strike, accident or reasonable breakdown, nor shall Lessor be liable
for damages from the stopping of elevators or elevator service, or any of the
fixtures or equipment in the building being out of repair, or for injury to
person or property, caused by any defects in the electrical equipment, heating,
ventilating and air-conditioning system, elevators or water apparatus, or for
any damages arising out of failure to furnish the services enumerated in this
paragraph.
     Lessor’s obligation to furnish light, heat and power shall be conditioned
upon the availability of adequate energy sources. Lessor shall have the right to
reduce heat and lighting as required by any mandatory or voluntary fuel or
energy saving, allocation or similar statute, regulation, order or program.
     9. INSURANCE
     Lessee shall carry all risk of physical loss insurance insuring its
interest in Lessee’s improvements in

3



--------------------------------------------------------------------------------



 



the Premises and its interest in its furniture, equipment and supplies. Lessee
shall also keep in full force and effect liability insurance protecting Lessee
and Lessor with limits of liability in an amount to be determined by Lessor, to
include fire damage and water damage legal liability. Lessor shall be furnished
with evidence of such insurance, including evidence that Lessor-is named as an
additional insured under such policy. Such policy shall provide that it may not
be canceled unless a minimum of thirty (30) days notice of such cancellation is
given to Lessor.
     Lessor and Lessee each hereby release the other from any and all liability
or responsibility to the other or anyone claiming through or under them by way
of subrogation or otherwise for any loss or damage to property caused by fire or
other perils insured in policies of insurance covering such property, even if
such loss or damage shall have been caused by the fault or negligence of the
other party, or anyone for whom such party may be responsible, including,
without limitation, any other tenants or occupants of the remainder of the
building; provided, however, that this release shall be applicable and in force
and effect only to the extent that such release shall be lawful at that time and
in any event only with respect to loss or damage occurring during such time as
the releasor’s policy shall contain a clause or endorsement to the effect that
any such release shall not adversely affect or impair said policies or prejudice
the right of the releasor to recover thereunder, and then only to the extent of
the insurance proceeds payable under such policies. Lessor and Lessee each agree
that they will request their insurance carriers to include in their policies
such a clause or endorsement. If extra costs shall be charged therefore, each
party shall advise the other thereof and of the amount of the extra cost, and
the other party, at its election, may pay the same, but shall not be obligated
to do so. If such other party fails to pay such extra cost, the release
provisions of this paragraph shall be inoperative against such other party to
the extent necessary to avoid invalidation of such releasor‘s insurance.
     10. ALTERATIONS
     Lessee, by occupancy hereunder, accepts the Premises as being in good
repair and condition. Lessee shall not make or suffer to be made any
alterations, additions or improvements to or of the leased Premises, or any part
thereof, without prior written consent of Lessor, which consent the Lessor
covenants and agrees shall not be unreasonably withheld. In the event Lessor
consents to the proposed alterations, additions, or improvements, the same shall
be at Lessee’s sole cost and expense, and Lessee shall hold Lessor harmless on
account of the cost thereof and shall bond any mechanics or materialmens’s lien
which is filed on account of such work within fifteen (15) days of its filing.
Any such alterations shall be made at such times and in such manner as not to
unreasonably interfere with the occupations, use and enjoyment of the remainder
of the building by the other tenants thereof. If required by Lessor, such
alterations shall be removed by Lessee upon the termination or sooner expiration
of the term of this Lease, and Lessee shall repair damage to the Premises caused
by such removal, all at Lessee’s cost and expense.

4



--------------------------------------------------------------------------------



 



     11.    QUIET ENJOYMENT

     The Lessor covenants and agrees that Lessee, in paying said monthly rent
and performing the covenants herein, and subject to the provisions of
Paragraph 18 of this Lease, shall and may peaceably and quietly hold and enjoy
the said premises and common areas, including but not limited to parking areas,
sidewalks, entrances, lobbies, restrooms and lounges for the term aforesaid.
     12. LESSOR’S RIGHT TO INSPECT AND DISPLAY
     The Lessor shall have the right, at reasonable times during the term of
this Lease, to enter the Premises for the purpose of examining or inspecting
same and of making such repairs or alterations therein as the Lessor shall deem
necessary, without being liable to Lessee in any manner. The Lessor shall also
have the right to enter the Premises at all reasonable hours for the purpose of
displaying said premises to prospective tenants within ninety (90) days prior to
the termination of this Lease.
     13. DESTRUCTION OF PREMISES
          (a) If the Premises are totally destroyed by fire or other casualties,
both the Lessor and Lessee shall have the option of terminating this Lease or
any renewal thereof, upon giving written notice at any time within thirty
(30) days from the date of such destruction, and if the Lease be so terminated,
all rent shall cease as of the date of such destruction and any prepaid rent
shall be refunded.
          (b) If such Premises are partially damaged by fire or other casualty,
or totally destroyed thereby, and neither party elects to terminate this Lease
within the provisions of paragraph (a) above or (c) below, then the Lessor
agrees, at Lessor’s sole cost and expense, to restore the Premises to a kind and
quality substantially similar to that immediately prior to such destruction or
damage. Said restoration shall be commenced within a reasonable time and
completed without delay on the part of the Lessor and in any event shall be
accomplished within 150 days from the date of the fire or other casualty. In
such case, all rents paid in advance shall be apportioned as of the date of
damage or destruction, and all rent thereafter accruing shall be equitably and
appropriately suspended and adjusted according to the nature and extent of the
destruction or damage, pending completion of rebuilding, restoration or repair,
except that in the event the destruction or damage is, in Lessor’s
determination, so extensive as to make it unfeasible for the Lessee to conduct
Lessee’s business on the Premises, the rent shall be completely abated until the
Premises are restored by the Lessor or until the Lessee resumes use and
occupancy of the Premises, whichever shall first occur. The Lessor shall not be
liable for any inconvenience or interruption of business of the Lessee
occasioned by fire or other casualty.

5



--------------------------------------------------------------------------------



 



          (c) If the Lessor undertakes to restore, rebuild or repair the
Premises, and such restoration, rebuilding or repair is not accomplished within
150 days, and such failure does not result from causes beyond the control of
Lessor, the Lessee shall have the right to terminate this Lease by written
notice to the Lessor within thirty (30) days after expiration of said 150 day
period.
          (d) Lessor shall not be liable to carry fire, casualty or extended
damage insurance on the person or property of the Lessee or any person or
property which may now or hereafter be placed in the Premises.
     14. RULES AND REGULATIONS
     Lessee will observe and comply with the Rules and Regulations set forth in
Exhibit “A” hereof, which are incorporated herein by reference, and such
amendments and additions thereto as Lessor may prescribe by written notice to
Lessee.
     15. CONDEMNATION
     If during the term of this Lease or any renewal thereof, the whole of the
Premises, or such portion thereof as will make the Premises unusable for the
purpose leased, be condemned by public authority for public use, then, in either
event, the term hereby granted shall cease and come to an end as of the date of
the vesting of title in such public authority, or when possession is given to
such public authority, whichever event last occurs. Upon such occurrence, the
rent shall be apportioned as of such date, and any prepaid rent shall be
returned to the Lessee. The Lessor shall be entitled to the entire award for
such taking except to the extent prohibited by Georgia law. If a portion of the
Premises is taken or condemned by authority for public use so as not to make the
remaining portion of the premises unusable for the purposes leased, this Lease
will not be terminated but shall continue. If any portion of the Premises on the
interior of the building is so taken, the rent shall be equitably and fairly
reduced or abated for the remainder of the term in proportion to the amount of
the Premises taken. In no event shall the Lessor be liable to the Lessee for any
business interruption, diminution in use, or for the value of any unexpired term
of this Lease.
     16. ASSIGNMENT AND SUBLEASE
     The Lessee covenants and agrees not to encumber or assign this Lease or
sublet all or any part of the Premises without the written consent of the
Lessor. Such assignment shall in no way relieve the Lessee from any obligations
hereunder for the payment of rents or the performance of the conditions,
covenants and provisions of this Lease.
     In no event shall Lessee assign or sublet the Premises for any terms,
conditions and covenants other

6



--------------------------------------------------------------------------------



 



than those contained herein. In no event shall this Lease be assigned or be
assignable by operation of law or by voluntary or involuntary bankruptcy
proceedings or otherwise, and in no event shall this Lease or any rights or
privileges hereunder be an asset of Lessee under any bankruptcy, insolvency or
reorganization proceedings. Lessor shall not be liable nor shall the Premises be
subject to any mechanics, materialmen’s or other type liens, and Lessee shall
keep the Premises and property in which the Premises are situated free from any
such liens and shall indemnify Lessor against and satisfy any such liens which
may obtain because of acts of Lessee notwithstanding the foregoing provision.
     17. HOLDOVER
     It is further covenanted and agreed that if the Lessee, any assignee or
sub-lessee shall continue to occupy the Premises after the termination of this
Lease without prior written consent of the Lessor, such tenancy shall be Tenancy
at Sufferance. Acceptance by the Lessor of rent after such termination shall not
constitute a renewal of this Lease or a consent to such occupancy nor shall it
waive Lessor’s right of re-entry or any other right contained herein or
otherwise available to Lessor at law or in equity.
     18. ESTOPPEL CERTIFICATES
     Lessee shall, within ten (10) days after request by Lessor, execute,
acknowledge and deliver to Lessor a sworn, written statement regarding the
status of this Lease, including the space occupied, the rentals paid hereunder,
the amount of any security deposit held hereunder, and whether any defaults,
off-sets or defenses exist in connection herewith.
     19. SUBORDINATION AND ATTORNMENT
     (a) Except as provided in Subparagraph (c) below with respect to mortgage
subordination, this Lease and all rights of Lessee hereunder are and shall be
subject and subordinate to the lien and security title of Lessor’s Mortgage
(defined herein below). Lessee recognizes and agrees to the rights of the holder
of Lessor’s Mortgage to foreclose or exercise the power of sale against the
premises under Lessor’s Mortgage.
     (b) While subparagraph (a) above is self-operative, and no further
instrument or subordination shall be necessary, Lessee shall, in confirmation of
such subordination, upon demand, at any time or times, execute, acknowledge and
deliver to Lessor or a holder of Lessor’s Mortgage, any and all instruments
requested by either of them to evidence such subordination.
     (c) Lessee shall, upon demand, at any time or times, execute, acknowledge
and deliver to a holder of Lessor’s Mortgage, any and all instruments that may
be necessary to make this Lease superior to the lien of Lessor’s Mortgage.

7



--------------------------------------------------------------------------------



 



     (d) If a holder of Lessor’s Mortgage shall hereafter succeed to the rights
of Lessor under this Lease, whether through possession, foreclosure,
deed-under-power, deed-in-lieu or otherwise, Lessee shall, at the option of such
holder, attorn to and recognize such successor as Lessee’s Lessor under this
Lease without change in the terms and provisions of this Lease (provided that
such successor shall not be bound by (i) any payment of rent or additional rent
for more than one month in advance, except prepayments in the nature of security
for the performance by Lessee of its obligations under this Lease, and then only
if such prepayments have been deposited with and are under the control of such
successor, or (ii) any provision or amendment or modification of this Lease, and
shall promptly execute and deliver any instrument that may be necessary to
evidence such attornment. Upon such attornment, this Lease shall continue in
full force and effect as a direct lease between each successor Lessor and
Lessee, subject to all of the terms, covenants and conditions of this Lease.
     (e) If Lessee fails at any time to execute, acknowledge and deliver any of
the instruments provided for by Subparagraphs (b), (c) and (d) above within ten
days after Lessor’s notice to do so, Lessor, in addition to the remedies granted
to Lessor in this Lease for a default, may execute, acknowledge and deliver any
and all of such instruments as the attorney-in-fact of Lessee and in its name,
place and stead, and Lessee hereby irrevocably appoints Lessor, its successors
and assigns as such attorney-in-fact.
     (f) From time to time and upon not less than five (5) days prior notice,
Lessee shall execute, acknowledge and deliver to a holder of Lessor’s Mortgage a
statement in writing addressed to it certifying (i) that this Lease is
unmodified and in full force and effect (or if there have been modifications,
that the same are in full force and effect as modified and specifying the
modification), the date to which rent and other charges have been paid, and
whether or not to the knowledge of the signer there exists any failure by Lessor
to perform any term, covenant or condition contained in this Lease and, if so,
specifying such failure. It is intended that any such statement may be relied
upon by a holder of Lessor’s Mortgage or a purchaser thereunder.
     As used in this paragraph, the term “Lessor’s Mortgage” means any of all
mortgages, deeds to secure debt, deeds of trust or other instruments in the
nature thereof which may now or hereafter affect or encumber Lessor’s title to
the Premises.
     20. LESSOR’S LIABILITY
     The extent of any liability of Lessor arising hereunder or from Lessee’s
use of the Premises and the real estate on which such Premises are located shall
be limited to Lessor’s interest in such real estate.
     21. INDEMNIFICATION

8



--------------------------------------------------------------------------------



 



     The Lessor shall not be liable for any damage or injury to any person or
property whether it be the person or property of the Lessee, the Lessee’s
employees, agents, guests, invitees or otherwise by reason of Lessee’s occupancy
of the Premises or because of fire, flood, windstorm, Acts of God or for any
other reason. The Lessee agrees to indemnify and save harmless the Lessor from
and against any and all loss, damage, claim, demand, liability or expense by
reason of damage to person or property which may arise or be claimed to have
arisen as a result of the occupancy or use of said Premises by the Lessee or by
reason thereof or in connection therewith, or in any way arising on account of
any injury or damage caused to any person or property on or in the Premises
providing, however, that Lessee shall not indemnify as to the loss or damage due
to willful fault of Lessor. If Lessee’s use of the Premises causes Lessor’s
insurance premium for the building to be increased, the Lessee agrees to pay, as
additional rent plus any applicable sales or use taxes, the entire cost of such
increase.
     22. CONSTRUCTION OF LANGUAGE
     The terms lease, lease agreement or agreement shall be inclusive of each
other, also to include renewals, extensions or modifications of the Lease. Words
of any gender used in this Lease shall be held to include any other gender, and
words in the singular shall be held to include the plural and the plural to
include the singular, when the sense requires. The paragraph headings and titles
are not a part of this Lease and shall have no effect upon the construction or
interpretation of any part hereof.
     23. DEFAULT
     In the event the Lessee shall default in the payment of rent or any other
sums payable by the Lessee herein, and such default shall continue for a period
of ten (10) days, or if the Lessee shall default in the performance of any other
covenants or agreements of this Lease and such default shall continue for thirty
(30) days after written notice thereof, or if the Lessee should become bankrupt
or insolvent or any debtor proceedings be taken by or against the Lessee, then
and in addition to any and all other legal remedies and rights, the Lessor may
declare the entire balance of the rent for the remainder of the term to be due
and payable and may collect the same by distress or otherwise, and Lessor shall
have a lien on the personal property of the Lessee which is located in the
Premises, and in order to protect its security interest in the said property
Lessor may, without first obtaining a distress warrant, lock up the Premises in
order to protect said interest in the secured property; or the Lessor may
terminate this Lease and retake possession of the Premises; or enter the
Premises and re-let the same without termination, in which latter event the
Lessee covenants and agrees to pay any deficiency after Lessee is credited with
the rent thereby obtained less all repairs and expenses (including the expenses
of obtaining possession); or the Lessor may resort to any two or more of such
remedies or rights or any other remedies available at law or in equity, and
adoption of one or more such remedies or rights shall not necessarily prevent
the enforcement of others concurrently or thereafter.
     The Lessee also covenants and agrees to pay reasonable attorneys’ fees and
costs and expenses of the

9



--------------------------------------------------------------------------------



 



Lessor, including court costs, if the Lessor employs an attorney to collect rent
or enforce other rights of the Lessor herein in event of any breach as
aforesaid, and the same shall be payable regardless of whether collection or
enforcement is effected by suit or otherwise.
     Rent and other sums due hereunder shall accrue interest at a rate per annum
equal to fifteen percent (15.0%) per annum from and after ten (10) days after
the applicable due date hereunder until paid-in-full. Such interest shall be due
and payable by Lessee to Lessor upon demand and as a condition of cure.
     24. SUCCESSORS AND ASSIGNS
     Except as provided in paragraph 16 above, this Lease shall bind and inure
to the benefit of the successors, assigns, heirs, executors, administrators and
legal representatives of the parties hereto.
     25.  NON-WAIVER
     No waiver of any covenant or condition of this Lease by either party shall
be deemed to imply or constitute a further waiver of the same covenant or
condition or any other covenant or condition of this Lease.
     Lessee has only a usufruct under this agreement not subject to levy and
sale; no estate shall pass out of Lessor.
     26. NOTICES
     For the purpose of notice or demand, the respective parties shall be served
by certified or registered mail, return receipt requested, addressed to the
Lessee at its mailing address as set further herein, or posted at the Premises,
and to the Lessor at its mailing address as set forth on the first page. All
notices shall be deemed given on the date delivered, if by hand delivery or
posting, or on the date deposited in the mail, if mailed.
     27. SPECIAL STIPULATIONS
     Special stipulations, if any, set forth below or attached hereto shall
control if in conflict with any of the foregoing provisions of this Lease.
     28. MISCELLANEOUS
          (a) Governing Law. This Lease shall be construed and enforced in
accordance with the laws of the State of Georgia.
          (b) Counterpart Copies. This agreement may be executed in two (2) or
more counterpart copies, all of which counterparts shall have the same force and
effect as if all parties hereto have

10



--------------------------------------------------------------------------------



 



executed a single copy of this Lease.
     (c) Entire Agreement. This Agreement contains the final and entire
agreement between the parties hereto with respect to the lease of the Premises
described herein, and is intended to be an integration of all prior negotiations
and understandings. No party shall be bound by any term, condition, statement,
warranty or representation, oral or written not contained herein. No change or
modification of the Lease shall be valid unless the same is in writing and
signed by the parties hereto. No waiver of any provision of this Lease shall be
valid unless in writing and signed by the party against which it is sought to be
enforced.
     (d) Severability. If all or any portion of any of the provisions of this
Lease shall be declared invalid by laws applicable thereto, then the performance
of such offending provisions shall be excused by the parties hereto, and this
Lease shall be valid and enforceable as to all other provisions thereof.
     (e) Authority of Lessee. Lessee represents and warrants that Lessee and the
person or persons executing this Lease, on behalf of Lessee, have the full and
entire right, power and authority to execute this Lease and to perform the
obligations hereunder.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Lessee and Lessor have caused this instrument to be
executed under seal as of the date first above written, by their respective
officers or parties thereunto duly authorized.

                  “LESSOR”
 
                DELTA LIFE INSURANCE CO., a Georgia corporation
 
           
 
  By:   /s/ James B. Falkler   Secretary/Treasurer
 
           
 
          Title
 
           
 
  Attest:   /s/ Jeff Donahue   Controller
 
           
 
          Title     (SEAL)


                  “LESSEE”
 
                ATLANTIC AMERICAN CORPORATION, a Georgia corporation
 
           
 
  By:   /s/ John G. Sample   CFO
 
           
 
          Title
 
           
 
  Attest:   /s/ Janie L. Ryan   Secretary
 
           
 
          Title     (SEAL)


12



--------------------------------------------------------------------------------



 



                  BANKERS FIDELITY LIFE INSURANCE COMPANY, a Georgia
corporation
 
           
 
  By:   /s/ Eugene Choate   President
 
           
 
          Title
 
           
 
  Attest:   /s/ Janie L. Ryan   Assistant Secretary
 
           
 
          Title     (SEAL)

 
                GEORGIA CASUALTY AND SURETY COMPANY, a Georgia
corporation
 
           
 
  By:   /s/ Dianne Morris   President
 
           
 
          Title
 
           
 
  Attest:   /s/ Janie L. Ryan   Assistant Secretary
 
           
 
          Title     (SEAL)


13